PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel.
And it appearing that the appellant seeks judgment for additional freight charges alleged to be due on 68 shipments of flavoring syrup transported from Chicago, Illinois, to Cincinnati, Ohio, in interstate commerce during the period from November 4, 1943, to August 17, 1945; and it appearing that appellant contends that the container used for transportation was not in accordance with the classifications of the tariffs and that section 6(a) of Rule 5 of the National Motor Freight Classification No. 7 therefore applies and requires a charge one class higher (greater) than the highest rating shown in .this classification applicable to the article in the quantity offered for shipment in ally shipping form; and it appearing that the applicable rule, section 8(b), Rule 5, of the National Motor Freight Classification No. 7, defines aluminum or steel barrels for the purposes of the tariff and for the purposes of this case as “containers of 5 gallons capacity, or over, with or without bails * * *; ” and it appearing that the milk shipping cans used as containers for each of the 68 shipments in controversy were steel containers of ten gallons capacity, without bails, and fall within the definition of barrels above quoted; and it appearing, therefore, that the syrup transported was packed in accordance with the classifications of the tariff, and that section 6(a), supra, does not apply:
It is ordered that the judgment of the District Court be, and it hereby is, affirmed.